United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sharon Hill, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-91
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated May 14, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for her accepted right knee
condition.
FACTUAL HISTORY
This case has been before the Board on two prior occasions. By decision dated
September 4, 2001, the Board remanded the case to the Office to obtain a supplemental report
from Dr. E. Balasubramanian, a Board-certified orthopedic surgeon, who had provided an
impartial evaluation for the Office, regarding the extent of appellant’s bilateral knee
impairment.1 In a December 9, 2004 decision, the Board affirmed an Office decision finding that
1

Docket No. 01-12 (issued September 4, 2001). The accepted conditions are bilateral tears of the medial
meniscus. Appellant had surgery on her left knee but not her right.

the weight of the medical evidence rested with Dr. Balasubramanian’s opinion. He found that
appellant had no more than a two percent permanent impairment of her left lower extremity, for
which she had received a schedule award.2 The law and the facts of the previous Board
decisions are incorporated herein by reference.
By letter dated December 21, 2004, appellant, through her attorney, requested that the
Office issue a schedule award for her right lower extremity. On January 12, 2005 the Office
informed appellant’s attorney that the June 17, 1998 report of Dr. David Weiss, an osteopath,
was stale and appellant should provide an up-to-date narrative regarding her right knee. In a
January 25, 2006 letter, appellant’s attorney advised that no additional medical evidence would
be submitted.
The medical evidence includes a report dated December 3, 2002 in which
Dr. Balasubramanian noted his review of the record including appellant’s history of left knee
surgery and her complaint of bilateral knee pain. He provided examination findings of a normal
gait, able to toe walk, heel walk, partially squat and get up without difficulty, hop in place and
that she could do single foot toe raises. Examination of both knees revealed no effusion or
synovitis and no evidence of meniscal signs or ligamentous laxity. There was no loss of knee
range of motion and measurements of quadriceps, calves and knees were equal.
Dr. Balasubramanian advised that, under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),3 appellant had no physical
indication of impairment but that, as she had a prior partial meniscectomy of the left knee, under
Table 17-33, she would be entitled to a two percent left lower extremity impairment. In a report
dated January 24, 2003, an Office medical adviser concurred with Dr. Balasubramanian’s
findings. A right lower extremity magnetic resonance imaging (MRI) scan study on August 8,
2003 demonstrated low-grade osteoarthritis with no evidence of meniscal tear. Dr. David N.
Bosacco, Board-certified in orthopedic surgery, provided treatment notes dated June 10 and
September 4, 2003, in which he related appellant’s complaint of aching discomfort in both knees
and the MRI scan findings. By report dated October 1, 2003, Dr. Weiss noted his review of his
1998 examination report, Dr. Balasubramanian’s December 3, 2002 report and that of the Office
medical adviser. He advised that at the time of his examination in 1998 appellant had significant
bilateral strength deficits for a total 27 percent right lower extremity impairment.
By decision dated October 19, 2006, the Office found that appellant was not entitled to a
schedule award for her right knee.
On October 25, 2006 appellant, through her attorney, requested a hearing that was held
on February 22, 2007.4 At the hearing, appellant’s attorney argued that Dr. Weiss’ opinion
should represent the weight of the medical opinion. He submitted treatment notes dated
October 5 and November 7, 2006, in which Dr. Bosacco again noted appellant’s complaints of
pain and advised that a new MRI scan did not show any significant change other than a bone
bruise which was probably degenerative in origin.
2

Docket No. 04-1640 (issued December 9, 2004).

3

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

4

Appellant did not appear at the hearing.

2

By decision dated May 14, 2007, an Office hearing representative affirmed the
October 19, 2006 decision.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act5 and section
10.404 of the implementing federal regulations,6 schedule awards are payable for permanent
impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides7 has been adopted by the Office, and the Board has concurred
in such adoption, as an appropriate standard for evaluating schedule losses.8 Chapter 17 provides
the framework for assessing lower extremity impairments.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10
ANALYSIS
The Board finds that appellant has not established that she is entitled to a schedule award
for her right lower extremity. In his comprehensive report dated December 3, 2002,
Dr. Balasubramanian noted his review of the record and provided examination findings. He
advised that, upon review of the fifth edition of the A.M.A., Guides, appellant had no physical
findings in either knee that would entitle her to a schedule award but that, based on Table 17-33,
she would be entitled to a two percent left lower extremity based on her partial meniscectomy of
the left knee.
Appellant submitted an October 1, 2003 report from Dr. Weiss. The Board notes that he
had been on one side of the conflict in medical evidence. The October 1, 2003 report merely
reiterated his previous findings, without reexamining appellant. An additional report from a
claimant’s physician, which essentially repeats earlier findings and conclusions, is generally
insufficient to overcome the weight accorded to an impartial medical specialist’s report.11
Moreover, Dr. Weiss’ opinion had previously been reviewed by the Board in its December 9,
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides, supra note 3.

8

See Joseph Lawrence, Jr., supra note 3; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
9

A.M.A., Guides, supra note 3 at 523-64.

10

5 U.S.C. § 8123(a).

11

Roger G. Payne, 55 ECAB 535 (2004).

3

2004 decision.12 The reports of Dr. Bosacco and the August 8, 2003 MRI scan contain no
findings pertaining to any impairment rating and are therefore irrelevant to the issue of
permanent impairment.
Dr. Balasubramanian provided examination findings and rationale for his medical
opinion and found that appellant had no right lower extremity impairment. The Board finds that
his report is entitled to the special weight accorded an impartial examiner and constitutes the
weight of the medical evidence.13 Appellant did not submit sufficient medical evidence to
establish entitlement to a schedule award for her right lower extremity.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she is
entitled to a schedule award for her right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2007 be affirmed.
Issued: April 8, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Supra note 2.

13

See Sharyn D. Bannick, 54 ECAB 537 (2003).

4

